Citation Nr: 1217653	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-46 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a respiratory disorder, including emphysema, claimed as "smoke fatigue."


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1990 to January 1992, including a tour in the Southwest Asia Theater of Operations in support of Operation Desert Shield/Desert Storm from February to March 1991.  So he is a Persian Gulf War Veteran.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for service connection for "smoke fatigue." 

As support for this claim, the Veteran testified at a hearing at the RO in February 2012 before the undersigned Veterans Law Judge of the Board.  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

There are other claims that are not currently before the Board.  In particular, in a February 2010 decision the RO granted service connection and a 10 percent rating for posttraumatic stress disorder (PTSD).  The Veteran subsequently filed a claim for a higher rating for his PTSD, and in a November 2011 decision the RO increased the rating for this disability from 10 to 50 percent and denied a still additional claim for service connection for chronic fatigue syndrome (CFS).  He has not appealed that November 2011 decision concerning either claim.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  If he elects to he will need to file a timely notice of disagreement (NOD) within one year of receiving notification of that decision concerning these claims, so by November 23, 2012.  Id.; 38 C.F.R. § 20.201.  In the meantime, however, the only claim currently at issue concerns whether he is entitled to service connection for the respiratory disorder that he has described as "smoke fatigue."



FINDING OF FACT

There is no probative (meaning competent and credible) evidence of record confirming the Veteran has a current respiratory disorder or chronic respiratory symptoms. 


CONCLUSION OF LAW

A chronic disability manifested by respiratory symptoms has not been established.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).


These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2008, so prior to initially adjudicating his claim for service connection in July 2008, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Additional notice was provided in a February 2010 letter.  As the pleading party, he, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.


VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA treatment records, and any relevant lay statements.  He also, as mentioned, testified at a hearing before the Board in February 2012, and the additional evidence he submitted during the hearing included a supporting lay statement from a friend, T.M., who reportedly has known him for 25 years.  The Veteran additionally testified during his hearing that he had been treated by Dr. K., a VA physician, and the Board sees that this doctor's treatment records are amongst the VA treatment records mentioned that are in the file.

The Veteran also had a VA compensation examination in October 2011 concerning his claim for service connection for CFS.  And, as will be explained, there is no indication he has a respiratory disorder or a chronic disability manifested by respiratory symptoms.  So this, in turn, means there is no current disability, and absent this required proof of current respiratory disability, there necessarily is no such present disability to relate or attribute to his military service, including especially to the type of "smoke fatigue" he says he experienced during his service during the Persian Gulf War.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability).  So another VA compensation examination and medical opinion are not needed to fairly decide this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

The Board therefore is satisfied that VA has provided all assistance required by the VCAA and that appellate review of this claim may proceed without prejudicing the Veteran.

II.  Analysis - Entitlement to Service Connection for a Respiratory Disorder, including Emphysema and as due to Exposure to Smoke

The Veteran claims that he suffers from "smoke fatigue," a respiratory condition, as a result of having been exposed to smoke from oil fires while stationed in the Persian Gulf.  The only symptoms he has identified from this claimed condition are fatigue and/or lack of energy; he has not specifically identified any respiratory or lung symptoms, other than abnormal breathing sometimes when he wakes up.  See hearing transcript, at page 4.  Service connection already has been established for PTSD, and a 50 percent rating assigned (up from the initial 10 percent), partly based on his symptoms of insomnia and fatigue.  Hence, he already is being compensated for these symptoms under the guise of his PTSD, and evaluation of the same symptoms under different diagnoses is to be avoided inasmuch as this would violate VA's anti-pyramiding regulation - 38 C.F.R. § 4.14.  See also Esteban v. Brown, 6 Vet. App. 259 (1994).

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated in the line of duty during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


For a claim, as here, received by VA after June 9, 1998, service connection is expressly precluded for any disability related to chronic tobacco use (smoking).  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  This statute and regulation, however, do not preclude the establishment of service connection based upon a finding that a disease or an injury (even if tobacco-related) became manifest or was aggravated during active service or became manifest to the requisite degree of disability during any applicable presumptive period specified in 38 U.S.C.A. §§ 1112 or 1116.

Service connection also may be established for Persian Gulf War Veterans who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

A "Persian Gulf Veteran" is someone who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317. 

Effective March 1, 2002 and again October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Per these changes, the term "qualifying chronic disability" was revised to mean a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as:  (1) CFS; (2) fibromyalgia; (3) irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i). 

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

When determining service connection, all potential theories of entitlement - direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service to, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of the condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.


In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. at 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).


Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record, medical and lay, and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  The Veteran's DD Form 214 and other service personnel records confirm he is a Persian Gulf War Veteran, therefore meeting the threshold eligibility requirement of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The records concerning his service also show he was exposed to a heavy atmospheric smoke generated as a result of numerous oil-well fires in Kuwait from February to March 1991.  But, as importantly, he has not shown he has a current respiratory condition or chronic respiratory symptoms that are due to an undiagnosed illness or a medically unexplained chronic 
multi-symptom illness.  In this regard, during the VA compensation examination in October 2011, the examiner noted the Veteran did not have a respiratory condition, and determined that his sleep disturbances and fatigue were due to his PTSD.  The examiner also indicated there was no diagnosed illness for which no etiology was established, and that the Veteran does not have CFS.  Hence, there is no basis to grant service connection for a respiratory condition under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and, indeed, this apparently is why the RO denied the claim for CFS in November 2011.

The Board also finds, however, that the Veteran's claim fails under the alternative theory of direct service connection since he has not shown he has any current respiratory disability, such as emphysema, so has not established any present disability that could be attributable to the type of smoke inhalation he experienced in service.  In Brammer  v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically had limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  See, too, Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

Here, the Veteran's STRs show he was treated for a bout of bronchitis in October 1991 and for an upper respiratory infection in November and December 1991.  But in a January 1992 dental health questionnaire, he reported that he smoked a package of cigarettes per day.  And in a January 1992 report of medical history at time of discharge, he denied a history of shortness of breath, chest pain, or chronic cough.  Also, his lungs and chest were described as normal.

His post-service VA outpatient treatment records do not show any complaints, treatment, or diagnosis of a respiratory disorder of any sort.  His lungs were repeatedly described as clear to auscultation in these records.  A January 2010 note reflects that he reported that he had quit smoking one year earlier, and that he did not use tobacco.  In a November 2010 primary care note, he said he was feeling well and had no concerns; he denied chest pain, shortness of breath, and wheezing, and his lungs again were clear on examination.  In fact, his only reported symptom has been lack of energy, or fatigue, which, as already explained, is a symptom of his already service-connected PTSD that is separately rated as 50-percent disabling.

In addition to the medical evidence, the Board has considered his personal assertions and lay testimony in support of his claim, also of the others, including T.K., who submitted statements on his behalf.  They are competent to assert a lay history of continuity of respiratory symptomatology since service, but they have never done so.  He has never stated that he has any respiratory symptoms dating back to his service.  The RO and Board have repeatedly asked him to identify his claimed respiratory condition or symptoms, and he has failed or been unable to.  And even accepting that the undated statement from his friend T.K., which he submitted during his recent hearing before the Board in February 2012, speaks of the Veteran's slow and steady decline in his energy level since service, and how he used to rise early on in the morning and be very active throughout the day, whereas he now tends to sleep a lot more than usual and his energy level is extremely down, the VA compensation examiner as mentioned has attributed this to the PTSD, not to any respiratory disorder.  And the Veteran and his friend are not competent to make this attribution or correlation, themselves.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).


For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for a respiratory condition, including as due to exposure to smoke from oil fires in service.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim must be denied.


ORDER

Service connection for a respiratory disorder, claimed as "smoke fatigue," is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


